Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 1/25/2022, in which:
Claims 1, 8, 9, 16, 17 were amended.
Claims 10, 18 were cancelled.
Claims 21-22 were added.
Claims 1-9, 11-17, 19-22 are pending.
Claim(s) 1, 8, 16 is/are independent claim(s).

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-6, 9, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark Rubinstein et al. (US PG Pub No. 2020/0371663; filed: 05/20/2019)(hereinafter: Rubinstein) in view of Rathnakara Malatesha et al (US PG Pub No 2017/0214726; Published: 07/27/2017)(hereinafter: Malatesha) further in view of Gabriel Silk et al (US PG Pub No. 2019/0138587; Published: 05/09/2019)(hereinafter: Silk).


Claim 1:
As per independent claim 1, Rubinstein discloses a computer-implementable method for embedding and interacting with reference objects within a visual collaboration system, the method comprising ([0040, 0041, 0047] wherein Rubinstein discloses a collaboration system in which an external application can be embedded and accessed from the collaboration canvas) 
creating, by visual collaboration software, a digital canvas and multiple tools enabling collaboration among multiple users by enabling creation and sharing of visual information including text and drawings among the multiple users, wherein the digital canvas includes multiple child canvases ([0040-0041, 0048-0050, 0079] wherein Rubinstein discloses a collaboration application which holds a variety of content for multiple users to interact with simultaneously. The canvas in the collaboration application is a UI region that holds content from the collaboration application, or other applications. Applications are opened in child canvases). 
wherein the visual collaboration software stores, in one of the multiple child canvases, a copy of a chart from a first software [[0007] applications opened in child canvases include spreadsheet and graphics applications. [0044-0046] child canvas displays a copy of chart from a first application].
obtaining, by the visual collaboration software, from a second software at least a portion of a file managed by the second software, wherein the visual collaboration software does not execute instructions to manipulate the portion of the file ([0060, 0075] wherein Rubinstein discloses a second software in the form of an external application is displayed in a dedicated region of the visual collaboration software. The polling application (external application) can be executed by a website or other remote computing device, in such case, it is understood the visual collaboration software would not execute instructions to manipulate the polling application).
wherein the second software includes a word processor, a spreadsheet, an image editing tool, a presentation software, or a video editing software ([0069] Wherein Rubinstein discloses canvas applications are not limited to word processor, sketch applications).
representing, by the visual collaboration software, the portion of the file managed by the second software using a computer code configured to invoke the second software ([0075] wherein Rubinstein discloses code for second software may be invoked and executed by other remote computing device).
wherein the second software is a cloud software application executed by a remote processor([0075] wherein Rubinstein discloses code for second software may be invoked and executed by other remote computing device).
displaying to a user, by the visual collaboration software, the portion of the file in a child canvas among the multiple child canvases([fig 2, 8C] wherein Rubinstein shows the visual collaboration software including a child canvas corresponding to the second software application). 
obtaining, by the visual collaboration software from the user among the multiple users, the user input describing an interaction with the portion of the file([0062, 0098] wherein Rubinstein discloses users interacting with the external application, entering data. Fig 8C shows external application and input fields).
sending, by the visual collaboration software, the user input to the second software to compute an effect of the user input on the portion of the file, wherein the sending the user input includes executing the computer code configured to invoke the second software([0062, 0075, 0098, Fig 8C] Wherein Rubinstein disclose receiving user input to interact with the external application, data entered in the external application is managed separately from other data in the collaboration application. Application may be run remotely). 
receiving, by the visual collaboration software, from the second software the effect of the user input on the portion of the file; and displaying, by the visual collaboration software, the effect of the user input on the portion of the file in the child canvas, without computing the effect of the user input by the visual collaboration software ([0099] wherein Rubinstein discloses selection of data in the second software by a user results in external application executing processes related to the selection and displaying within the container results of the selection. [0062, 0075] disclose the application may be run remotely).
Rubinstein discloses the external application can be run remotely, see 0075. However, Rubinstein failed to specifically disclose wherein the computer code includes a URL of the second software and a parameter to receive a user input.
Malatesha, in the same field of collaborative environments discloses this limitation in that ([0099-0101, 0103]wherein Malatesha discloses interactive collaboration application accesses a particular external web application identified by a URL, the application establishes communication with the external server that hosts the external application using the URL. User input is received and communicated to the external application).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the external application teachings of Rubinstein to include a URL of the second software and a parameter to receive user input as disclosed by Malatesha. The motivation for doing so would have been to facilitate open collaboration with external applications by establishing connections based on known techniques such as URLs(0101-0103).
Rubinstein discloses displaying second software applications on one of multiple child canvases. However, Rubinstein failed to specifically disclose wherein the first software includes functionality for planning or measuring progress and tasks in a project.
Silk, in the same field of collaborative software and project management discloses this limitation in that [[0115-0119] in a collaborative environment a first spreadsheet software includes in which cells can include descriptions of tasks, have interactive progress trackers that the users can adjust as their tasks gets completed, can allow different users to tag or assign members of the group to particular tasks, and can show an overall progress of the set of tasks (for instance, within a visual element displaying task progress).]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaboration application teachings of Rubinstein to enhance the first software application to include functionality for planning or measuring progress and tasks in a project as disclosed by Silk. The motivation for doing so would have been to track a progress of a set of tasks and users, allowing managers to adjust resources to complete tasks in a timely manner (0117).

Claim 2:
As per claim 2, which depends on claim 1, Rubinstein, Malatesha and Silk disclose wherein the obtaining, by the visual collaboration software, from the second software at least the portion of the file comprises: displaying the file to the user; receiving a selection of the portion of the file from the user([0099] wherein Rubinstein discloses selection of data in the second software by a user results in external application executing processes related to the selection and displaying within the container results of the selection. [0062, 0075] disclose the application may be run remotely). determining a smallest selectable element in the file; and limiting a granularity of the selection to the smallest selectable element in the file (Rubinstein, Fig 8B, wherein the smallest selectable element is a single checkmark in the poll, the user can select one of the 3 options).

Claim 4:
As per claim 4, which depends on claim 1, Rubinstein, Malatesha and Silk disclose wherein the file comprises a word processing file, a slide presentation file, a spreadsheet file, an image file, or a video file. Rubinstein ([0065, 0069] external applications can include word processing applications, sketching applications, files including txt, docx, dwg files.)

Claim 5:
As per claim 5, which depends on claim 1, Rubinstein, Malatesha and Silk disclose wherein the obtaining, by the visual collaboration software, from the second software at least the portion of the file comprises: displaying the file to the user; and receiving a selection of the portion of the file from the user. Rubinstein ([0062, 0075, 0098, Fig 8C] Wherein Rubinstein disclose receiving user input to interact with the external application, data entered in the external application is managed separately from other data in the collaboration application. Application may be run remotely, [0099] wherein Rubinstein discloses selection of data in the second software by a user results in external application executing processes related to the selection and displaying within the container results of the selection).

Claim 6:
As per claim 6, which depends on claim 1, Rubinstein, Malatesha and Silk disclose further comprising: obtaining a modification to the portion of the file; and based on the modification automatically updating the portion of the file stored by the visual collaboration software, thereby synchronizing the portion of the file shown to the user and the portion of the file stored by the second software. Rubinstein, [0099] wherein Rubinstein discloses selection of data in the second software by a user results in external application executing processes related to the selection and displaying within the container results of the selection).

Claim 9:
As per claim 9, which depends on claim 8, Rubinstein discloses wherein the computer code includes inter-process communication between the visual collaboration software and the second software ([0045] external application is linked or associated to the collaboration application). Rubinstein discloses the external application can be run remotely, see 0075. However, Rubinstein failed to specifically disclose wherein the computer code includes a URL of the second software and a parameter to receive the user input.
Malatesha, in the same field of collaborative environments discloses this limitation in that ([0099-0101, 0103]wherein Malatesha discloses interactive collaboration application accesses a particular external web application identified by a URL, the application establishes communication with the external server that hosts the external application using the URL. User input is received and communicated to the external application).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the external application teachings of Rubinstein to include a URL of the second software and a parameter to receive user input as disclosed by Malatesha. The motivation for doing so would have been to facilitate open collaboration with external applications by establishing connections based on known techniques such as URLs(0101-0103).

Claim 17:
	As per claim 17, it is rejected under the same rationale as claim 9 above.


Claim 21:
As per claim 21, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Rubinstein, Malatesha and Silk disclose comprising: receiving a modification to the copy of the chart including a change in order among ordered tasks, a change in a schedule of a task among the ordered tasks, or a drawing associated with the task Silk, [[0122] user can edit the set of tasks via a firs user device, a second user can modify a change in order among ordered tasks]and in response to receiving the modification, the visual collaboration software updates the copy of the chart and an original copy of the chart stored in the project management software, thereby synchronizing the copy and the original copy of the chart. Silk, [[0122] the collaborative content management system 130 receives information from the second device describing the change in the adjustable progress bar 905 and updates cell A1 in spreadsheet 900 based on the information. The first device and second device are synced to the collaborative content management system 130 and the spreadsheet 900 displayed within the interface displayed by the first device and second device is updated to reflect the change to the adjustable progress bar in cell A1.].

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein, Malatesha and Silk as applied to claim 1 above in view of Derrick Whittle et al. (US PG Pub No. 20050066018; Published:03/24/2005)(hereinafter: Whittle).

Claim 3:
As per claim 3, which depends on claim 1, Rubinstein, Malatesha and Silk failed to specifically disclose further comprising:  detecting whether a duplicate of the portion of the file is included in the multiple child canvases; creating a link between the duplicate of the portion of the file and the portion of the file; receiving an update to one of the duplicate or the portion of the file; and upon updating the one of the duplicate or the portion of the file, updating other among the duplicate or the portion of the file based on the link.
Whittle in the same field of multi-window environments discloses these limitations in that ([0084] wherein when two windows are simultaneously displaying the content data, both are linked in that changes made to one window result in the second window being refreshed to be consistent with the change made to content in the first window). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to canvas display teachings of Rubinstein, Malatesha and Silk to detect whether a duplicate of the portion of the file is included in the multiple child canvases; create a link between the duplicate of the portion of the file and the portion of the file; receive an update to one of the duplicate or the portion of the file; and upon updating the one of the duplicate or the portion of the file, updating other among the duplicate or the portion of the file based on the link as disclosed by Whittle. The motivation for doing so would have been to improve data integrity and prevent any conflicts between edited content.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein, Malatesha and Silk as applied to claim 1 above in view of Brett Barros et al (US Pat No. 9602559 published:03/21/2017)(hereinafter: Barros).

Claim 7:
As per claim 7, which depends on claim 1, Rubinstein, Malatesha and Silk disclose a mechanism to share the external application within the collaborative application (see Rubinstein [0060-0063]). Rubinstein, Malatesha and Silk failed to specifically disclose further comprising: creating a share button within the second software to enable single-click sharing of the portion of the file with the child canvas; and displaying the share button on a screen of a device.
Barros, in the same field of collaborative applications discloses this limitation in that ([col 12-13, lines 66-20] wherein Barros discloses a stage window that displays content being shared and users being able to share content on the sate window by dragging content or using interface controls such as activating a share button that is displayed. When the share button is activated, content is shared with other users in the collaboration environment.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the external application sharing teachings of Rubinstein, Malatesha and Silk to create a share button with the application to be shared to enable single click sharing of the portion of the file with the child canvas and displaying the share button on a screen of a device as disclosed by Barros. The motivation for doing so would have been to allow a user to quickly and efficiently share content with other collaborators.


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein, Malatesha and Silk as applied to claim 1 above in view of David Matthews et al (US PG Pub No. 2009/0183107; Pub Date: 07/16/2009)(hereinafter: Matthews).

Claim 22:
As per claim 22, which depends on claim 1, Rubinstein, Malatesha and Silk disclose, comprising: implementing the visual collaboration software on a mobile device wherein the mobile device has a small screen (Rubinstein 0135-0136, device can be a tablet). Additionally, Rubinstein discloses  wherein the visual collaboration software communicates with at least the second software across a wireless telecommunication network [[0129] collaborative session hosted over one or more networks, [0133] networks include wireless networks such as Wi-Fi networks, WiMax networks, mobile communications networks (e.g., 3G, 4G, 5G, and so forth) or any combination thereof].
Rubinstein, Malatesha and Silk failed to specifically disclose
comprising: allowing user interaction through hold and press gestures; and reducing a number of canvases displayed on the small screen by collapsing at least two canvases that the user is not interacting with into icons
Matthews, in the same field of managing widows in response to user input discloses this limitation in [[0026] trigger includes press and hold, [0014] minimizing one or more application windows in response to triggering event, [0016] all application windows minimize except the one user is interacting with.[0026] touch screen. Fig 6, windows minimized into icons displayed on the task bar].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaboration interface of Rubinstein to allow a user interaction through hold and press gestures and to reduce a number of canvases displayed on the small screen by collapsing at least two canvases that the user is not interacting with into icons as disclosed by Matthews. The motivation for doing so would have been to reduce screen clutter, allowing the user to focus on a single window at a time.


Claim(s) 8, 11, 12, 14, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mark Rubinstein et al. (US PG Pub No. 2020/0371663; filed: 05/20/2019)(hereinafter: Rubinstein) in view of Gabriel Silk et al (US PG Pub No. 2019/0138587; Published: 05/09/2019)(hereinafter: Silk).

Claim 8:
As per independent claim 8, Rubinstein discloses a system comprising: one or more processors; memory coupled to the one or more processors, wherein the memory includes instructions executable by the one or more processors to: 
create, by a visual collaboration software, a digital canvas including multiple child canvases([0040-0041, 0048-0050, 0079] wherein Rubinstein discloses a collaboration application which holds a variety of content for multiple users to interact with simultaneously. The canvas in the collaboration application is a UI region that holds content from the collaboration application, or other applications. Applications are opened in child canvases).
wherein the visual collaboration software stores, in one of the multiple child canvases, a copy of a chart from a first software [[0007] applications opened in child canvases include spreadsheet and graphics applications. [0044-0046] child canvas displays a copy of chart from a first application].
obtain, by the visual collaboration software, from a second software at least a portion of a file managed by the second software, wherein the visual collaboration software does not execute instructions to manipulate the portion of the file([0060, 0075] wherein Rubinstein discloses a second software in the form of an external application is displayed in a dedicated region of the visual collaboration software. The polling application (external application) can be executed by a website or other remote computing device, in such case, it is understood the visual collaboration software would not execute instructions to manipulate the polling application).
represent, by the visual collaboration software, the portion of the file managed by the second software using a computer code configured to invoke the second software([0075] wherein Rubinstein discloses code for second software may be invoked and executed by other remote computing device).
display to a user, by the visual collaboration software, the portion of the file in a child canvas among the multiple child canvases([fig 2, 8C] wherein Rubinstein shows the visual collaboration software including a child canvas corresponding to the second software application).
obtain, by the visual collaboration software from the user among multiple users, a user input describing an interaction with the portion of the file([0062, 0098] wherein Rubinstein discloses users interacting with the external application, entering data. Fig 8C shows external application and input fields).
 send, by the visual collaboration software, the user input to the second software to compute an effect of the user input on the portion of the file, wherein the sending the user input includes executing the computer code configured to invoke the second software([0062, 0075, 0098, Fig 8C] Wherein Rubinstein disclose receiving user input to interact with the external application, data entered in the external application is managed separately from other data in the collaboration application. Application may be run remotely).
receive, by the visual collaboration software, from the second software the effect of the user input on the portion of the file; and display, by the visual collaboration software, the effect of the user input on the portion of the file in the child canvas, without computing the effect of the user input by the visual collaboration software([0099] wherein Rubinstein discloses selection of data in the second software by a user results in external application executing processes related to the selection and displaying within the container results of the selection. [0062, 0075] disclose the application may be run remotely).
Rubinstein discloses displaying second software applications on one of multiple child canvases. However, Rubinstein failed to specifically disclose wherein the first software includes functionality for planning or measuring progress and tasks in a project.
Silk, in the same field of collaborative software and project management discloses this limitation in that [[0115-0119] in a collaborative environment a first spreadsheet software includes in which cells can include descriptions of tasks, have interactive progress trackers that the users can adjust as their tasks gets completed, can allow different users to tag or assign members of the group to particular tasks, and can show an overall progress of the set of tasks (for instance, within a visual element displaying task progress).]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the collaboration application teachings of Rubinstein to enhance the first software application to include functionality for planning or measuring progress and tasks in a project as disclosed by Silk. The motivation for doing so would have been to track a progress of a set of tasks and users, allowing managers to adjust resources to complete tasks in a timely manner (0117).

Claim 11:
As per claim 11, which depends on claim 8, Rubinstein and Silk disclose wherein the instructions to obtain, by the visual collaboration software, from the second software at least the portion of the file comprise the instructions to: display the file to the user; and receive a selection of the portion of the file from the user Rubinstein ([0062, 0075, 0098, Fig 8C] Wherein Rubinstein disclose receiving user input to interact with the external application, data entered in the external application is managed separately from other data in the collaboration application. Application may be run remotely, [0099] wherein Rubinstein discloses selection of data in the second software by a user results in external application executing processes related to the selection and displaying within the container results of the selection).

Claim 12:
As per claim 12, which depends on claim 8, Rubinstein and Silk disclose wherein the instructions to obtain, by the visual collaboration software, from the second software at least the portion of the file comprise the instructions to: display the file to the user; receive a selection of the portion of the file from the user, Rubinstein ([0099] wherein Rubinstein discloses selection of data in the second software by a user results in external application executing processes related to the selection and displaying within the container results of the selection. [0062, 0075] disclose the application may be run remotely). determine a smallest selectable element in the file; and limit a granularity of the selection to the smallest selectable element in the file(Rubinstein, Fig 8B, wherein the smallest selectable element is a single checkmark in the poll, the user can select one of the 3 options).

Claim 14:
As per claim 14, which depends on claim 8, Rubinstein and Silk disclose further comprising the instructions to: obtain, from the user a modification to the portion of the file; and based on the modification automatically update the portion of the file stored by the visual collaboration software, thereby synchronizing the portion of the file shown to the user and the portion of the file stored by the second software. Rubinstein, [0099] wherein Rubinstein discloses selection of data in the second software by a user results in external application executing processes related to the selection and displaying within the container results of the selection).

Claim 16:
As per independent claim 16, it recites at least one non-transient, computer-readable medium, carrying instructions that, when executed by at least one data processor, performs a method comprising the steps executed by the system of claim 8, therefore it is rejected under the same rationale as claim 16 above.

Claim 19:
	As per claim 19, it is rejected under the same rationale as claim 12 above.

Claim(s) 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein and Silk in view of Whittle.

Claim 13:
As per claim 13, which depends on claim 8, Rubinstein discloses multiple external canvases can be displayed, see Rubinstein 0018. However, Rubinstein failed to specifically disclose further comprising the instructions to: detect whether a duplicate of the portion of the file is included in the multiple child canvases; create a link between the duplicate of the portion of the file and the portion of the file; receive an update to one of the duplicate or the portion of the file; and upon updating the one of the duplicate or the portion of the file, update the other among the duplicate or the portion of the file based on the link. Whittle in the same field of multi-window environments discloses these limitations in that ([0084] wherein when two windows are simultaneously displaying the content data, both are linked in that changes made to one window result in the second window being refreshed to be consistent with the change made to content in the first window). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to canvas display teachings of Rubinstein and Malatesha to detect whether a duplicate of the portion of the file is included in the multiple child canvases; create a link between the duplicate of the portion of the file and the portion of the file; receive an update to one of the duplicate or the portion of the file; and upon updating the one of the duplicate or the portion of the file, updating other among the duplicate or the portion of the file based on the link as disclosed by Whittle. The motivation for doing so would have been to improve data integrity and prevent any conflicts between edited content.

Claim 20:
	As per claim 20, it is rejected under the same rationale as claim 13 above.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein and Silk in view of Barros.

Claim 15:
As per claim 15, which depends on claim 8, Rubinstein discloses a mechanism to share the external application within the collaborative application (see Rubinstein [0060-0063]). Rubinstein failed to specifically disclose further comprising the instructions to: create a share button within the second software to enable single-click sharing of the portion of the file with the child canvas; and display the share button on a screen of a device.
Barros, in the same field of collaborative applications discloses this limitation in that ([col 12-13, lines 66-20] wherein Barros discloses a stage window that displays content being shared and users being able to share content on the sate window by dragging content or using interface controls such as activating a share button that is displayed. When the share button is activated, content is shared with other users in the collaboration environment.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the external application sharing teachings of Rubinstein and Silk to create a share button with the application to be shared to enable single click sharing of the portion of the file with the child canvas and displaying the share button on a screen of a device as disclosed by Barros. The motivation for doing so would have been to allow a user to quickly and efficiently share content with other collaborators.

Response to Arguments

Applicant’s arguments with respect to the claim rejections under 35 USC 102 and 35 USC 103 to the pending claims have been fully considered and are found to be persuasive. However, the claim amendments changed the scope of the claimed invention and necessitated new grounds of rejection, therefore the Applicant arguments are are moot. Please see the rejections set forth above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/           Primary Examiner, Art Unit 2144